Name: COMMISSION REGULATION (EC) No 722/96 of 22 April 1996 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  America;  Africa;  foodstuff;  plant product
 Date Published: nan

 No L 100/6 I EN Official Journal of the European Communities 23 . 4. 96 COMMISSION REGULATION (EC) No 722/96 of 22 April 1996 on the supply of cereals as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 83 tonnes of cereals; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of HAS ADOPTED THIS REGULATION: Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . For lot A, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3. 1991 , p. 108 . 23. 4. 96 EN Official Journal of the European Communities No L 100/7 ANNEX LOT A 1 . Operation Nos ('): 747/95 (Al ); 748/95 (A2) 2. Programme: 1995 3. Recipient ^): Euronaid, Postbus 12, NL-2501 CA Den Haag, Nederland, (tel : (31 70) 33 05 757; fax : 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient (10): to be designated by the recipient 5. Place or country of destination: Al : Madagascar, A2: Peru 6. Product to be mobilized: oat flakes 7. Characteristics and quality of the goods (3) f): see OJ No C 114, 29. 4. 1991 , p. 1 (II.B(l)(e)) 8 . Total quantity: 48 tonnes (83 tonnes of cereals) 9. Number of lots : 1 in 2 parts (Al : 12 tonnes; Al: 36 tonnes) 10. Packaging and marking ( «) (8) (9) (10): see OJ No C 114, 29 . 4. 1991 , p. 1 (II.B (2) (f) and II.B(3 » Language to be used for the marking: Al : French; A2: Spanish 11 . Method of mobilization: the Community market 12. Stage of supply: free at port of shipment (") 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 27. 5  16. 6 . 1996 18. Deadline for the supply:  19. Procedure for determining the costs of supply: invitation to tender 20. Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 7. 5 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders: 12 noon (Brussels time) on 21 . 5. 1996 (b) period for making the goods available at the port of shipment: 10  30. 6. 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities f): Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention! New numbers: telex : 25670 AGREC B; fax: (32 2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer (4): refund applicable on 30 . 4. 1 996, fixed by Commission Regulation (EC) No 555/96 (OJ No L 80, 30 . 3 . 1996, p. 19) No L 100/8 I EN Official Journal of the European Communities 73 4 9f, Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine- 131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25 . 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1.5. 1993, p. 106), as last amended by Regulation (EC) No 2853/95 (OJ No L 299, 12. 12. 1995, p. 1 ), shall not apply to this amount. Is) The supplier should send a duplicate of the original invoice to Willis Corroon Scheuer, Postbus 1315, NL-1000 Amsterdam. (6) Shipment to take place in 20-foot containers condition FCL/FCL (each containing 12 tonnes net). The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (SYSKO locktainer 180 seal), number of which to be provided to the beneficiary's forwarder. f) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document:  phytosanitary certificate (A2 + expiry date). (8) Notwithstanding OJ No C 114, point II.B(3)(c) is replaced by the following: ' the words "European Community"'. (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. ( I0) See fourth amendment to OJ No C 114 published in OJ No C 272, 21 . 10 . 1992, p. 6. (") For lot A, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area.